Title: From Benjamin Franklin to James Lovell, 30 September 1779
From: Franklin, Benjamin
To: Lovell, James


Sir
Passy, Sept. 30. 1779. 2 PM.
I have within these few Days received a Number of Dispatches from you which have arrived by the Mercury and other Vessels. Hearing but this Instant of an Opportunity from Bordeaux, and that the Courier Sets out from Versailles at 5 this Evening, I embrace it just to let you know that I have delivered the Letters from Congress to the King, and have laid the Invoices of Supplies desired, (with a translation) before the Ministers. And tho’ I have not yet received a positive Answer I have good reason to believe I shall obtain most of them, if not all.— But as this Demand will cost the Court a Vast Sum, and their Expences in the War are prodigious, I beg I may not be put under the Necessity by occasional Drafts on me of asking for more money than is requir’d to pay our bills for interest. I must protest those I have advice of from Martinique and New Orleans (even if they were drawn by Permission of Congress) for want of Money; and I wish the Committee of Commerce would caution their Correspondents not to embarras me with their Bills.— I put into my Pocket nothing of the Allowance Congress has been pleas’d to make me, I shall pay it all in honouring their Drafts, and Supporting their Credit, but do not let me be burthen’d with Supporting the Credit of everyone who has claims on the Boards of Commerce or the Navy. I shall write fully by the mercury. I send you some of the latest newpapers, & have the honour to be with much Esteem, Sir Your most obedient and most humble Servant
B Franklin.
Copy
